DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
The whole of applicant’s arguments on 9/15/2022 revolve around the drawing objections.  Examiner has not been persuaded; applicant is welcome to petition to resolve drawing objection issues.  
Applicant has reentered the term “guided movable elements”, which means that the same rejections and objections regarding this term from 5/18/2022 are retained in the instant action.  
The arguments of 9/15/2022 request consideration of the arguments of 8/18/2022.  

Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
The amendment of 8/18/2022 cancels the term “guided movable elements”.  Since applicant has included this term in the amendment of 9/15/2022, examiner retains the same rejections and objections regarding this term from 5/18/2022.  
Applicant asserts the drawings are “sufficient for understanding”.  Applicant seems to simultaneously assert that the damping device 70 is both old and well known AND patentably distinct.  Applicant’s figures depict the exterior of what appears to be a common cylinder with piston; applicant’s claims 32 and 33 positively claim internal structure of the cylinder with piston, the details of claims 32 and 33 are not shown.  Not showing the details of claims 32 and 33 would be considered acceptable IF applicant states that the cylinder with piston and the structure of claims 32 and 33 are common in the art, and therefore do not need to be shown.  IF applicant states that the details of the cylinder with piston are considered by applicant to be new and novel, examiner notes that no details of claims 32 and 33 are included and therefore the drawings are insufficient for one of ordinary skill in the art to understand the new and novel features of the cylinder and piston.   Applicant is welcome to assure the examiner that the cylinder with piston depicted in the drawings is one that is commonly used in the art, and many drawing objections will be satisfied.  Any new drawings depicting the details from claims 32 and 33 are new matter, and will not be entered.  
Examiner notes that many of the other drawing objections have to do with applicant’s insistence on claiming articles using different names than the terms used in the specification.  Examiner notes that once nomenclature is matched, many drawing objections will be satisfied.  
Regarding indefiniteness rejections, examiner notes that several issues are related to terminology, same with the drawing objections.  
Regarding Tassi, applicant asserts the mounting element, which was included in the after final amendment of 8/18/2022, are not shown in Tassi.  Applicant asserts that the hinge of Tassi, which has two parts, does not have a second mounting part of the hinge.  Applicant argues that the central pivot pin is “only coupled to lever arms” in Tassi; examiner notes that applicant does not claim “directly coupled”.  

Examiner notes that the interview summary 8/30/2022 made suggestions features to include to forward prosecution.  

Specification
The amendment to the specification of 9/15/2022 is entered.  
The disclosure is objected to because of the following informalities: Applicant’s disclosure and arguments seem to assert that “lever” and “guided moveable element” have the same scope.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-“movable elements” of the linear guide 80 in claims 21 and 37.  Examiner notes that this term is not utilized in the specification, and has no part number.  Applicant has argued these “movable elements” are equivalent to lever 30 and lever 40 in the elected embodiment.  Please see 112b rejection below.  Examiner notes that this drawing objection may be overcome by one of three options: amending the drawings to include a part number for “movable elements”; by amending the specification for it to clearly state that the movable elements are considered the levers 30 and 40; or by claiming levers instead of movable elements.
-“damping device is coupled…to an element of the linear guide/pivot guide” of claims 28 and 29.  Examiner notes that “elements” are not disclosed in figures OR specification.  However, examiner notes that figures 12a and 12b attach the damping device to lever arms 31/41, and figure 11 attaches damping device to gearwheel 33.  Examiner is unsure if the lever arms are part of the linear guide, the pivot guide, or both; please see 112b rejection below.
-“spring acting on the linear guide” of claim 30.  Examiner notes that “spring” is disclosed as part 75 best shown in figure 1, which is the unelected embodiment.  [0090] says “the springs themselves cannot be seen in figures 12a”, implying they are present in the elected embodiment.  However, [0090] also states that “retaining clip 16 in a spring-loaded manner”.  Please see 112b rejection below for further discussion.
-“system for changing a flow cross section”, and the intended function of the linear damper of claim 32.  Applicant discloses a standard damper, but claims functions and structures that are not disclosed or shown in the drawings.  The “system” is not shown at all in the drawings.  Examiner notes that a standard damper as disclosed exerts a damping force in both directions.
-“damping device is spring actuated” of claim 33.  Examiner is unsure if this spring is referring to the spring of 30 which is not shown in the drawings, or a different spring.  Further, examiner notes that applicant’s claims regarding the damping device as shown in the drawings claim more structure than what is shown or disclosed by applicant.  Examiner notes that damper 70 in figures 12a and 12b is not combined with a spring.
- a pivot guide of claims 21 and 37 AS WELL AS a bearing bracket 60 as required in claims 41 and 42.  Applicant has argued that the pivot guide comprises the bearing bracket; these are not separate parts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 37 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 37, applicant claims “guided moveable elements”.  Examiner notes that this term is not included in the originally filed specification, but is included in applicant’s inclusion of the parent PCT case’s claim 1 on 9/15/2022.  Applicant has argued that “guided moveable elements” are identical in scope to “lever”; claims 41 and 42 embody that assertion.  Therefore, examiner notes that applicant has utilized two terms for an identical feature in the disclosure and claims.  Doing so makes the record unclear when applicant claims “guided moveable elements” but discloses “lever”, since “the use of a confusing variety of terms for the same thing should not be permitted”, see 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Applicant is welcome to utilize one term or the other.  
Regarding claims 28, 29, applicant claims “damping device is coupled…to an element of the linear guide/pivot guide”.  Examiner notes that “elements” are not disclosed in figures OR specification.  However, examiner notes that figures 12a and 12b attach the damping device to lever arms 31/41, and figure 11 attaches damping device to gearwheel 33.  The record is unclear if the lever arms are part of the linear guide, the pivot guide, or both.

Regarding claim 30, applicant claims “hinge has a draw-in spring acting on the linear guide”.  Examiner notes the discussion of “spring” in the elected embodiment is in [0090], that says the spring is not shown in figures 12a or 12b, and notes that it is not shown in any other drawing of the elected embodiment.  Therefore, the record is not clear where the spring is or how it is “acting” on the linear guide.  Examiner notes that “retaining clip 16” is disclosed as being “in a spring-loaded manner so that it forms a draw-in spring”.  Examiner notes that retaining clip 16 is clearly shown in figures 12a and 12b, and therefore cannot be the spring that is unshown, as mentioned in [0090].  The record is not clear if applicant intends to claim the clip; if this is the case, examiner suggests removing “spring” and claim “clip”.  The record is not clear if applicant intends that “spring” and “clip” are equivalent terms; examiner notes that [0090] precludes this assumption, since one is clearly shown, and one is disclosed as “not shown”.  
Regarding claims 32 and 33, applicant claims “system for changing a flow cross section”, and “spring actuated”, which are features of the damping device 70.  Examiner notes that the drawings do not indicate any inner workings of the damping device, and therefore is assumed to be a common prior art damping device.  However, claims 32 and 33 seem to include internal workings of the damping device, which applicant has not shown in a sufficient manner for one of ordinary skill to understand the “system for changing a flow cross section” and the “spring actuation” of the damping device.  Therefore, these claims create an indefiniteness as to the scope of the damping device.  Applicant is welcome to state that the damping device is common in the art, in which case the drawing objections are moot, and claims 32 and 33 are considered as known in the art.  If applicant asserts that the damping device is not known in the art, examiner asserts that applicant has not sufficiently described these features in the drawings and any attempt to do so will be considered new matter.  
Regarding claims 41 and 42, applicant claims “hinge cup having a bearing bracket”.  Bearing bracket is disclosed as part 60, which applicant has argued is equivalent to the pivot guide of claims 21 and 37.  Therefore, examiner is unsure if applicant is further limiting the “pivot guide” to being a bearing bracket in these claims, if applicant is claiming a pivot guide AND a bearing bracket (which applicant has not disclosed), or something else.  Examiner assumes that applicant is not claiming two different pivot guides and bearing brackets.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 27-28, 30-33, 37-40 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2017/212453 Tassi.
Regarding claim 21, Tassi discloses a furniture board (fixed structure 6), comprising: 
two side faces; an end face; an end-face recess; and a hinge 4 integrated or inserted in the end-face recess (figure 9), wherein the hinge 4 is configured to guide a movable furniture part (by attaching the movable furniture part/ leaf 5 to the furniture board 6), wherein the hinge comprises 
a basic element 10; a linear guide; and a pivot guide (central pivot pin) hingedly connected to guided movable elements (lever arms 48 and 60) of the linear guide, 
a mounting element 8, which is configured for mounting on the movable furniture part (attached to leaf 5 which opens/closes, using the screws shown in figure 8), is connected to a second side of the pivot guide (opposite the central pivot pin) wherein the second side of the pivot guide (central pivot pin) is opposite the first side of the pivot guide (as shown in figure 9, mounting element 8 is on the other side of the central pivot pin 4 from basic element 10, also shown in figure 4)
wherein in a fully open state of the hinge (figure 4), the hinged connection of the pivot guide to the guided movable elements is arranged outside of the basic element 10 (pivot pin between arms 60 and 48 is shown exterior of element 10 in figure 4), 
wherein a first one of the two side faces is arranged in a first plane and the second one of the two side faces are arranged in a second plane (figure 9), 
wherein the linear guide (levers 48 and 60) and the hinged connection of the pivot guide to the guided movable elements (levers 48 and 60, hinged connection/pivot guide is the pivot pin between levers 48 and 60) of the linear guide lie between the first and the second planes, at least in a closed state of the hinge (as shown in figure 13).

Regarding claim 23, Tassi discloses the furniture board of claim 21, wherein the pivot guide (central pivot pin) is hinged to the movable furniture part 5 (applicant does not state directly connected/hinged) in such a way that, in the closed state of the hinge, the hinged connection of the pivot guide is located in front of the furniture board (as shown in figure 9 in the closed state of figure 13).

Regarding claim 27, Tassi discloses the furniture board of claim 21, wherein the hinge has a damping device 28 configured to damp a closing or opening movement of the hinge (figure 12), wherein the damping device is a linear damper 28.

Regarding claim 28, Tassi discloses the furniture board of claim 27, wherein the damping device 28 is coupled to an element of the linear guide (damper engages element 48 of the linear guide, shown in figure 12).

Regarding claims 30-31, Tassi discloses the furniture board of claim 27, wherein the hinge 4 has a draw-in spring acting 34 on the linear guide (elements 48 and 60) and permanently coupled to the pivot guide in such a way that the spring generates a closing moment against the damping device in a predeterimed range between the closed position and an open position of the hinge (examiner contends that the manner of mounting of the spring of Tassi meets the claimed structural language, and therefore meets the intended function of the claim).  Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  

Regarding claim 32, Tassi discloses the furniture board of claim 31, wherein the damping device 28 is a linear damper and comprises a cylinder 29, a piston rod 30, and a system for changing a flow cross-section (damper is hydraulic and therefore has a flow modification, claim 28), wherein the piston rod 30 exerts a damping force in one direction of movement and exerts virtually no damping force in another direction of movement (as discussed above in the 112b.  Examiner notes that Tassi discloses the use of springs with the damper, which lessen the damping force in one direction).

Regarding claim 33, Tassi discloses the furniture board of claim 32, wherein the piston rod 30 of the damping device 28 is spring-actuated (with springs 34) so that the piston rod extends automatically, wherein a spring force is smaller than the force of the spring.

Regarding claim 37, please see claim 23 above.  Claim 37 is broader than claim 23, in that claim 21 claims the furniture board/door, and claim 37 claims the furniture item having the board/door of claim 21.  

Regarding claim 38, Tassi discloses the furniture item of claim 37, wherein the furniture board forms a vertical side wall of the furniture item (as shown in figure 9 of Tassi).

Regarding claim 39, Tassi discloses the furniture item of claim 38, wherein the movable furniture part (leaf 5) is arranged next to a wall 6 of the furniture item and, in an opened state, an end face of the movable furniture part covers at least part of the end face of the furniture board (as shown in figure 9).

Regarding claims 41 and 42, Tassi discloses the item of claims 21 and 37, as best understood, a hinge cup 14 and a bearing bracket (pivot guide considered in Tassi to be the “articulation pin”, which is discussed above), wherein the guided movable elements (lever arms 48 and 60) of the linear guide comprise levers (lever arms 48 and 60) and the pivot guide (articulation pin) comprises a pivotable bearing of the bearing bracket in the hinge cup (in the closed position).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tassi.
Regarding claim 29, Tassi discloses the furniture board of claim 27, wherein the damping device is coupled to an element of the linear guide 48, not the pivot guide.
It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the location of the spring/damper 2’ of figure 12 of Tassi to engage the pivot guide at body 10 in the identical manner that it engages the linear guide 48 as shown in figure 12.  Examiner contends this to be an obvious reversal of parts, akin to switching which side of a shirt has buttons and which side of a shirt has holes.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).

Regarding claims 35 and 36, Tassi discloses the furniture board of claim 21, wherein the furniture board with the integrated or inserted hinge has a thickness, but does not disclose what the thickness is.   It would have been obvious to one of ordinary skill in the art at the time of the invention to size the device of Tassi to the appropriate size to be used in the location in the manner disclosed by Tassi, which is the same as that as claimed.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677